Judgment of the County Court of Westchester County, convicting defendant of the crime of arson in the first degree, reversed on the law and the facts and a new trial ordered. The verdict was against the weight of the evidence. Also, it was an improvident exercise of discretion to require defendant to reveal, over objection, that he had been treated for venereal disease prior to the fire in question. (People v. McCormick, 278 App. Div. 410, 412, affd. 303 N. Y. 403; 3 Wharton’s Criminal Evidence [11th ed.], § 1318; People v. Nmzo, 294 N. Y. 227, 233-234; Walker v. Commonwealth, 204 Ky. 533.) Carswell, MaeCrate and Schmidt, JJ\, concur; Nolan, P. J., and Adel, J., concur for reversal on the sole ground that the verdict was against the weight of the evidence.